Citation Nr: 0942540	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1955 to June 
1974.  He was awarded the Combat Action Ribbon, the Purple 
Heart, and the Navy Cross.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the appellant's claim for service connection for the 
Veteran's cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) based on service connection for cause of 
death, listed on the certificate of death as bleeding due to 
metastases to groin nodes due to carcinoma of the 
foreskin/penis.  The RO denied entitlement to service 
connection for carcinoma of the foreskin/penis on the grounds 
that there was insufficient evidence of exposure to asbestos 
and insufficient medical evidence of a relationship between 
any asbestos exposure and the cause of death.

The Board finds that further development is necessary before 
the Board can conduct appellate review of the claim on 
appeal.  See 38 C.F.R. § 3.159(c)(4) (2009).

The Board notes at this point that service connection may be 
granted for the cause of a Veteran's death by showing that 
the Veteran's death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a) (2009).  

In the context of a claim for DIC benefits, as in the present 
case, appropriate notice from the RO to the appellant must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although the RO 
mailed the appellant a letter in June 2004 explaining the 
evidence and information required to generally substantiate a 
DIC claim, the letter did not specify that evidence was 
needed in regard to carcinoma of the foreskin/penis.  On 
remand, the appellant should be supplied with notice in 
accordance with Hupp.

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to, but (per the record) has not 
received, notice of the type of evidence necessary to 
establish an effective date for DIC benefits.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The Board notes that there are development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
from the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  Further, a 
May 2002 Memorandum to Medical Records Specialists and 
Personnel Information Exchange System (PIES) Coordinators 
indicates that when a negative determination is made in a 
case involving asbestos exposure and further development is 
necessary, the Naval Sea Systems Command may be contacted for 
additional assistance in substantiating in-service exposure.

Prior to his death, the Veteran submitted a claim of 
entitlement to service connection for carcinoma of the 
foreskin/penis.  He stated on his claim that while he was in 
the Navy he performed welding duties and used an asbestos 
blanket to cover his lower body to prevent getting burned.  
The Board notes that although a veteran is not competent to 
establish a medical linkage between a current disorder and 
active service, See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), a veteran is competent to assert in-service 
exposure to asbestos and other circumstances of duty, see 38 
C.F.R. § 3.159(a).  

The record clearly reflects that the Veteran was diagnosed 
with carcinoma of the foreskin/penis, a disease which is 
listed on his death certificate.  

Although a VA medical examiner reviewed the claims file in 
December 2006 and provided an opinion against the claim, the 
opinion is not sufficient for rating purposes.  Specifically, 
the examiner, in part, based his opinion on lack of evidence 
of sufficient exposure to asbestos - as noted above, this 
portion of the record has been determined in need of further 
development.  The examiner also remarked that there was no 
evidence to support the contention that asbestos exposure 
caused carcinoma of the foreskin/penis, but did not cite to 
any treatises or provide any supporting rationale for that 
conclusion.  Additionally, although the examiner stated that 
a review of the claims file was completed, he did not 
specifically address any material therein.  The Board notes 
that a record of private medical treatment, for the carcinoma 
of the foreskin/penis, reflects that a Dr. M. Serwint queried 
the Veteran about prior asbestos exposure.  

A medical opinion based upon the record developed below 
should be obtained on remand. 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the appellant 
an additional opportunity to submit any 
information that is not evidenced by the 
current record.  In so doing, the RO/AMC 
must ensure that its notice meets the 
requirements of Dingess (cited to above 
in regard to the assignment of 
disability ratings and effective dates), 
and Hupp (cited to above in regard to 
the need to inform a DIC claimant of (1) 
a statement of the conditions, if any, 
for which a veteran was service 
connected at the time of death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected).  

2.  The RO/AMC must contact the Naval Sea 
Systems Command for additional assistance 
in an attempt to determine whether the 
Veteran was exposed to asbestos in 
service.  Regardless of the results of 
any provided assistance, the RO is 
reminded that veterans are competent to 
report the circumstances of their duty 
(see 38 C.F.R. § 159(a)).   

3.  The RO/AMC must then provide the 
Veteran's claims file to a health care 
provider of suitable background and 
experience to determine whether the 
Veteran's carcinoma of the foreskin/penis 
is related to, or an incident of, his 
service.  The following considerations 
will govern the review:

a. The claims folder and a copy of 
this remand will be made available 
to the reviewer, who must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.

b. After reviewing the claims file, 
the reviewer must address whether it 
is likely that the Veteran's 
carcinoma of the foreskin/penis is 
related to in-service asbestos 
exposure.  The examiner should 
specifically refer to the Veteran's 
treatment record and any applicable 
treatises.  A rationale must be 
provided for any findings rendered.

4.  Following the above actions, the 
RO/AMC will review and re-adjudicate the 
appellant's claim.  If the benefit sought 
remains denied, the appellant should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


